Citation Nr: 1743389	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-43 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable rating for headaches, residuals of head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to January 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This case was previously before the Board in June 2014 and December 2016 when it was remanded for additional development.


FINDINGS OF FACT

The Veteran's headaches, residuals of head injury, are manifested by prostrating attacks like those characteristic of migraine less frequently than averaging one prostrating attack every two months over several months during any interval over the claim period.  


CONCLUSION OF LAW

The criteria for a compensable rating for headaches, residuals of head injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained and the Veteran underwent VA examinations in March 2015 and March 2017. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis   of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends, in effect, that the nature and severity of his headaches warrant a compensable disability rating.  

The Veteran's service-connected headaches are appropriately rated as migraines, which are the only headaches assigned a distinct rating code within the rating schedule.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017). A 10 percent rating    is assigned for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Board has considered whether other Diagnostic Codes should be applied for the Veteran's headaches, residuals of head injury.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Other diagnostic codes, however, are simply not applicable to the service-connected headache residuals, without other primary symptomatology upon which to base a rating. 

At a December 2011 VA neurological examination addressing the Veteran's headaches, the examiner noted the Veteran's report of headache pain which was pulsating or throbbing and was present on both sides of the head.  The Veteran added that the headache and neck pain had gradually gotten worse over time, and that they were now present three to four times per week, lasting about two hours each.  The Veteran denied other symptoms associated with the headaches such as aura, nausea, vomiting, or sensitivity to light or sound.  The examiner concluded that the Veteran did not have migraine headaches, and that the headaches as reported by the Veteran were not disabling, with no functional impact other than pain.  

At his June 2012 hearing the Veteran testified that his headaches have gradually   but continuously gotten worse, such that he currently has headaches every day or almost every day.  

At a March 2015 VA examination the examiner concluded that the Veteran's headaches were related to a myofascial pain condition of the neck associated with the suboccipital muscles, and opined that this condition was not causally related to the Veteran's tank hatch injury in service.  The examiner did not address the nature and severity of the Veteran's headaches.  Because the Veteran's headaches are established as service connected and only the issue of the nature and severity of disability for rating purposes is before the Board, another examination was scheduled. 

At a March 2017 VA examination addressing claimed headaches, the examiner emphasized that "post-traumatic headaches, especially after a presumed mild     head injury with either no [loss of consciousness, consistent with emergency room reports within service treatment records] or brief [loss of consciousness, as reported by the Veteran], do not worsen over the years but improve and resolve over time."  The examiner informed that such was the "natural history of this condition." The 
examiner nonetheless carefully reviewed the record and concluded that the Veteran's post-traumatic headaches from his injury in service in 1992 had resolved without residuals, and that the Veteran's current "cervicogenic" headaches had their onset in 2015.  The examiner based this in part on a careful review of treatment records which reflected treatment records between 2000 and 2006 without mention of headaches or with denial of headaches, a June 2007 treatment record noting newly developed headaches in the past two years, treatment records from 2008 through 2010 without mention of headaches, an April 2013 treatment reflecting headaches associated with constant neck pain, and 2015 primary care and chiropractic treatments reflecting some posterior headaches or headaches which radiate up from the neck.  

At the March 2017 VA examination the Veteran reported that he had headaches either every day or four to five times per week, and that they may be incapacitating if he does not take Tylenol.  However, he reported that he takes Tylenol and the headache is then usually gone in less than an hour.  Regarding symptoms associated with the headaches, he reported only that he is possibly a little tired.  The     examiner concluded that the Veteran does not have migraine headaches. Thus, notwithstanding the examiner's conclusion that the Veteran's current headaches were unrelated to his injury in service, the examiner evaluated the headaches that the Veteran does have, and concluded that these headaches were not migraine in nature.  These conclusions are consistent with past treatment and examination records.  

Because the preponderance of the evidence is against the Veteran having migraine headaches and is against his having equivalently severe headaches which are prostrating or debilitating in nature, the preponderance of the evidence is against      his headaches warranting a 10 percent disability evaluation.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability when evaluating a service-connected disability is to be avoided).

As reported by the Veteran's representative in a September 2017 appellate brief,  the Veteran contends that he is entitled to a compensable rating for his headache residuals of head injury, based in his suffering from an average of one to two prostrating attacks over the past year.  

As noted above, the applicable rating code allows for a 10 percent evaluation    when the Veteran suffers from prostrating attacks averaging one in two months.  Diagnostic Code 8100.  One to two prostrating attacks per year would average    one every six months to a year, which is not close to the frequency required for         a compensable rating.  The Veteran's headaches have also not been found to be significantly impairing of functioning, with the December 2011 examiner finding them non-disabling.   

Because the preponderance of the evidence is against a compensable rating for the Veteran's headaches for any interval during the rating period, staged ratings are not warranted.  Fenderson, 12 Vet. App. 119.

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

A compensable rating for headaches, residuals of head injury, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


